Citation Nr: 0713782
Decision Date: 05/09/07	Archive Date: 06/27/07

Citation Nr: 0713782	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-27 381	)	DATE MAY 09 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for defective vision with 
bilateral optic atrophy, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a November 6, 2006, decision of the Board, the undersigned 
Veterans Law Judge denied the veteran's claims of entitlement 
to service connection for depression, including as secondary 
to defective vision with bilateral optic atrophy, and 
entitlement to an increased rating for defective vision with 
bilateral optic atrophy.

In a statement received on November 20, 2006, the veteran 
filed a Motion for Reconsideration of the Board's November 
2006 decision.  In February 2007, pursuant to 38 C.F.R. § 
20.102(b) (2006), a Deputy Vice Chairman of the Board denied, 
in part, the veteran's motion as to the issue of entitlement 
to service connection for depression, including as secondary 
to defective vision with bilateral optic atrophy; and, 
granted the veteran's motion as to the issue of entitlement 
to an increased rating for defective vision with bilateral 
optic atrophy, currently rated 30 percent disabling.  
Therefore, the actions taken by the Board in its November 6, 
2006, decision, with respect to the issue of service 
connection for depression are undisturbed.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law, or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006). 

Here, the decision of the Board, dated on November 6, 2006, 
failed to provide the veteran due process of law as to the 
issue of entitlement to an increased rating for defective 
vision with bilateral optic atrophy, currently rated 30 
percent disabling.  Specifically, in June 2006, the veteran 
submitted VA treatment records, dated in August 2004, October 
2004 and May 2006, that are relevant to this issue and that 
were before the Board prior to the promulgation of the 
November 2006 decision.  Thus, said claim for an increase 
rating was not based on consideration of all the available 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the November 6, 2006, decision of the Board that 
addresses the issue of entitlement to an increased rating for 
defective vision with bilateral optic atrophy, currently 
rated 30 percent disabling, is vacated.  The Board will enter 
a new decision concerning that issue as though the November 
6, 2006, decision had not been made.



	                        
____________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0634230	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected defective vision 
with bilateral optic atrophy.

2.  Entitlement to an increased rating for defective vision 
with bilateral optic atrophy, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claims of 
entitlement to service connection for depression and 
entitlement to an increased rating for defective vision with 
bilateral optic atrophy, currently rated 30 percent 
disabling.  The veteran perfected a timely appeal of these 
determinations to the Board.


FINDINGS OF FACT

1.  On VA psychiatric examination, the veteran's symptoms 
appeared to be primarily linked to his unemployment and back 
problems.

2.  There is no competent medical evidence linking the 
veteran's depression either to his eyesight or to his service 
in any other way.

3.  The veteran's left-eye visual acuity is 20/30.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection, to include on a secondary basis, for depression 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for a disability rating in excess of 30 
percent for defective vision with bilateral optic atrophy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.84a, Diagnostic Codes 6069, 6070 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004). 

In this case, VA satisfied its duty to notify by means of an 
April 2003 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also told that he may submit 
relevant evidence, including doctors' statements and lay 
statements.  The veteran responded by submitting lay 
statements, and indicating that all of his medical care was 
provided at VA medical centers.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claims for service connection and increased rating, 
any questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot.  Therefore, 
despite the inadequate notice provided to the veteran on 
these elements, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, a VA 
ophthalmology examination, a VA psychiatric examination, VA 
medical treatment records, statements from friends and family 
of the veteran, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for his depression.  Specifically, the veteran argues that he 
suffers depression secondary to his defective vision with 
bilateral optic atrophy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  
Furthermore, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  38 C.F.R. § 3.310(b); see 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended, effective 
October 10, 2006.  The intent of this amendment was to 
conform VA regulations to Allen v. Brown, 7 Vet. App. 439 
(1995), which clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Throughout 
this appeal, the holding of Allen has been applied by VA in 
adjudicating the veteran's claim.  Therefore, the change in 
38 C.F.R. § 3.310 has not substantively changed the Board's 
analysis in this case.

In the instant case, the veteran's service medical records 
are negative for any complaints or treatment of depression.  
However, the veteran submitted several statements from his 
friends and family, received by VA in September 2004, 
suggesting that his depression is related to his poor 
eyesight.

The veteran was afforded a VA psychiatric examination in 
September 2003 to determine the nature and etiology of any 
depression.  Based on a review of the medical records and 
examination of the veteran, the examiner opined that the 
veteran's symptoms appeared to be primarily linked to his 
unemployment and back problems.  The examiner explained that 
although the veteran's vision difficulties undoubtedly were 
stressful and may have resulted in some diminished 
activities, the primary impediments to the veteran's 
psychological well-being had been unemployment, alcohol 
abuse, and back pain.  The examiner noted that since the 
veteran had started working, his symptoms of depression had 
improved.

There is no other medical evidence linking the veteran's 
depression either to his eyesight or to his service in any 
other way.

In light of the above, the Board finds that a preponderance 
of the evidence weighs against the veteran's claim that 
either his service or his service-connected eye disability 
caused or aggravated any depression.  Accordingly, service 
connection is not warranted.

III.  Increased Rating

A.  Schedular

The veteran argues that he is entitled to a rating in excess 
of 30 percent for his defective vision with bilateral optic 
atrophy.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In the instant case, the veteran's defective vision with 
bilateral optic atrophy is rated under Diagnostic Code 6070.

Under Diagnostic Code 6070, blindness in one eye, with that 
eye having only light perception, where vision is 20/40 in 
the other eye, warrants a 30 percent disability rating.  
Under Diagnostic Code 6069, blindness in one eye, with that 
eye having only light perception, where vision is 20/50 in 
the other eye, warrants a 40 percent disability rating.  
38 C.F.R. § 4.84a, Diagnostic Codes 6069, 6070.

On VA ophthalmology examination in September 2003, the 
veteran was found to have right-eye visual acuity of only 
bare light perception, and left-eye visual acuity of 20/30-2 
without correction, and 20/30-1 with correction.  At near, 
there was no visual acuity in the right eye, and left eye 
visual acuity with correction was Jaeger 3.  The examiner's 
impression was: optic atrophy, bilateral, right eye more 
pronounced than left; history of optic neuritis, which is the 
etiology for optic atrophy, bilateral, right eye more 
pronounced than left; and decreased vision, much more 
pronounced in the right eye than the left secondary to optic 
atrophy, bilateral, right eye more pronounced than the left 
and history of optic neuritis.

There is no additional medical evidence that the veteran's 
eyesight is worse than the September 2003 VA examination 
indicated.

The medical evidence thus shows that although the veteran has 
only light perception in his right eye, visual acuity in his 
left eye is 20/30.  Therefore, his disability more closely 
approximates the rating criteria of Diagnostic Code 6070 than 
that of Diagnostic Code 6969.  Accordingly, a rating in 
excess of 30 percent is not warranted for the veteran's 
defective vision with bilateral optic atrophy.

Although the veteran believes that his defective vision with 
bilateral optic atrophy is worse that his current disability 
rating indicates, he is not competent to provide opinions 
that require medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

B.  Extra-Schedular

The record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's defective vision with 
bilateral optic atrophy so as to warrant assignment of an 
increased rating on an extra-schedular basis.  There is no 
showing the disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to service connection for depression, 
including as secondary to service-connected defective vision 
with bilateral optic atrophy, is denied.

2.  Entitlement to an increased rating for defective vision 
with bilateral optic atrophy, currently rated 30 percent 
disabling, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


